His Honor,
JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
Appellee moves to dismiss this . appeal on the ground that the solvency of the surety on the appeal bond was not attested by the oath of the appellant; and that although this deficiency was supplied within two days after a rule *320taken in the lower Court, yet the want of such an affidavit was not such an insufficiency, error or omission as could be corrected under the provisions of Act 112 of 1916.
But we think it was; a bond with surety was actually furnished, and under Section 3 of said Act any deficiency “either as to form or substance” may be cured two days after notice to the appellant.
This language is broad enough to cover any deficiency where there has been a bona fide effort in the first instance to furnish a bond with surety, whatever be the nature of that deficiency whether in form or in substance, and whether relating to the amount of the bond or the solvency of the surety. The motion is therefore denied.